Citation Nr: 0322973	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for superficial 
sensory nerve involvement of the dorsum of the right hand 
(right hand neurological disability), currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
superficial laceration of the dorsum of the right (major) 
hand and fingers (right hand scar condition), currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of 
entitlement to a compensable rating for the service-connected 
residuals of a superficial laceration of the dorsum of the 
right hand and fingers.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was initially before the Board in September 
1996, it was remanded for further development and 
adjudication.  Thereafter, in an October 1999 decision, the 
Board denied the veteran's claim of entitlement to a 
compensable evaluation for his right hand scar condition; in 
doing so, the Board noted in the introduction to that 
decision that in April 1999, the RO had established service 
connection for superficial sensory nerve involvement of the 
dorsum of the right hand and had assigned a noncompensable 
evaluation, effective February 3, 1992.  The Board stated 
that veteran and his representative were notified of this 
decision and had not appealed, and thus no claim regarding 
the evaluation of his right hand neurological disability was 
before the Board.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 order, the Court granted the parties' joint 
motion for remand, vacating the Board's October 1999 decision 
and remanding the case for compliance with the terms of the 
joint motion; in the joint motion, the parties cited the 
Board's failure to provide a statement of reasons or bases 
setting forth the Board's explanation for why it had not 
assumed jurisdiction of the April 1999 rating decision.  

In compliance with the Court's remand, when this case was 
again before the Board in August 2001, the Board determined 
that the veteran's appeal of the April 1993 rating decision 
included the issue of the evaluation of his service connected 
right hand neurological disability and that he had perfected 
a timely appeal of this aspect of the claim; the Board 
thereafter remanded that aspect of the veteran's claim, 
together with his appeal of the noncompensable evaluation 
assigned for his right hand scar condition.

In a March 2003 rating decision, the RO increased the 
evaluation of the veteran's right hand neurological 
disability to 40 percent, effective February 3, 1992; in that 
same rating action, the RO confirmed and continued the 
noncompensable rating assigned for his right hand scar 
condition.

Finally, although the veteran requested the opportunity to 
testify at a Board hearing, he failed to report for the 
scheduled hearing, and since that time has not again 
requested to do so.  As such, the Board finds that the 
veteran has withdrawn this request.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran is right-hand dominant.

3.  The veteran's right hand disability is manifested by 
moderate neuritis; the preponderance of the evidence is 
against a finding of severe incomplete paralysis of the lower 
radicular group, severe neuritis or severe neuralgia.

4.  Neither the former criteria for skin disabilities in 
effect when the veteran filed his claim for an increased 
rating, nor the revised criteria which became effective 
August 30, 2002, are more favorable to the veteran's claim.

5.  The veteran's superficial scars are not tender or painful 
on objective demonstration; are not poorly nourished, 
ulcerated or adherent; and they do not result in any 
limitation of function.

6.  The medical evidence shows that the veteran's superficial 
scars do not approximate, or more nearly approximate, 
covering an area exceeding 144 square inches (929 square 
centimeters).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for right hand neurological disability (major) have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.69, 4.124a, Diagnostic Codes 8612-16 (2002).

2.  The criteria for a compensable evaluation for the 
veteran's right hand scar condition have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.31, 4.118, Diagnostic Codes 7801-05 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Following the RO's determinations of the veteran's 
claims, VA issued regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for increased ratings for his 
right hand neurological disability and his right hand scar 
condition, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent, and severity of his right hand 
neurological disability and right hand scar condition in 
April 1995, October 1998, and November 2002.  VA has 
associated the records of his private and VA treatment, and 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In the August 2001 remand, a June 2002 RO letter and 
the March 2003 supplemental statement of the case, VA 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  By way of these communications, VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
attorney has been given the opportunity to submit written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a fourth remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give his attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims; hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background

The service medical records reflect that the veteran was seen 
for treatment of superficial lacerations of the right hand in 
January 1974.  These records show that the wounds were 
sutured, and that there was no evidence of tendon or 
neurovascular damage.  The veteran subsequently reported 
having numbness and weakness in the right hand, and the 
service medical records indicate that the areas of numbness 
were variable and inconsistent, and that the weakness was of 
a giveway nature.  No significant objective findings were 
detected on numerous and extensive evaluations, and the final 
impression was malingering.  

When examined by VA in November 1988, the veteran reported 
that he could not rotate his right hand, that his grip 
strength was severely weakened, and that sensation was lost 
in the hand.  The examination revealed that he had a well-
healed, 4-centimeter scar on the dorsum of the right hand, 
and 1-centimeter scars on the dorsum of the 2nd, 3rd, and 4th 
fingers.  The veteran had good function in the right hand.  
The examiner noted that the veteran has sustained a fracture 
of the right humerus and radius that required open reduction 
and internal fixation subsequent to service, and attributed 
the veteran's right hand symptoms to the post-service injury.  

Based on the above evidence, in a December 1988 rating 
action, the RO granted service connection for the residuals 
of a superficial laceration of on the dorsum of the right 
hand and assigned a noncompensable rating under Diagnostic 
Code 7805, effective May 11, 1988.  

In a letter dated in February 1991, S. McCoy, M.D., reported 
that the veteran was initially treated for a fracture of the 
right distal humerus in November 1984.  A closed reduction of 
the radius was initially performed but was unsuccessful, and 
an open reduction with internal fixation of the proximal 
right radius was performed in December 1984.  The veteran 
subsequently developed a complete synostosis between the 
proximal radius and ulna.  His forearm was ankylosed in a 
neutral position, and he had virtually no supination or 
pronation in the forearm.  An electromyography (EMG) 
conducted in February 1990 revealed no evidence of any major 
problem in his right arm with some very minor ulnar nerve 
neuropathy involving sensory components only.  Dr. McCoy 
indicated that this was probably early peripheral neuropathy 
and was unrelated to the 1984 accident.  Dr. McCoy opined 
that, based on the American Medical Association guidelines to 
evaluation of permanent impairment, 3rd Edition, the veteran 
would be rated as having a permanent partial disability of 28 
percent of the right upper extremity.  

In a February 1993 letter, Dr. McCoy reiterated that the 
estimated 28 percent permanent partial disability of the 
right arm was due to the injuries sustained in the automobile 
accident in 1984, but that the veteran's subjective areas of 
sensation loss on the dorsum of the right hand were due to 
lacerations incurred in service.  

In a letter, dated in May 1993, Dr. McCoy indicated that the 
veteran appeared to have a partial involvement of the sensory 
branch of the radial nerve going to the right hand without 
any real impairment of function secondary to the partial loss 
of sensation.  As the area in question was not associated 
with grip or any hand activities, he estimated that the 
percentage of impairment due to sensory loss was 5 percent.  

A letter from the Vocational Rehabilitation Coordinator, 
Commonwealth Medical Institute in September 1993 reflects 
that power testing disclosed that the right upper extremity 
power was significantly less than his left.  Due to the 
veteran's multiple medical problems, including pain in the 
right upper extremity, post concussion syndrome, and vascular 
headaches, it was noted that he would not be able to perform 
the duties required of his previous position as a 
sandblaster.  

In a letter dated in November 1994, Dr. McCoy stated that 
based on the veteran's complaints of more frequent 
paresthesias and anesthetic periods, he estimated that the 
veteran's impairment in the right hand due to sensory loss 
was 25 percent.  Dr. McCoy expressed essentially the same 
opinion in several other letters received through August 
1996.  

In light of the veteran's March 1995 request to be afforded a 
VA compensation and pension examination, in April 1995, he 
was afforded VA "bones" and "hand, thumb and fingers" 
examinations.  During the VA bones examination, the veteran 
complained that his hand locked "on and off without his 
knowledge."  X-rays revealed that the veteran had old 
fracture deformities of the right forearm and arm, as well as 
deformities of he 3rd and 4th proximal phalanges, and a 
possible minimal deformity in the 5th proximal phalanx.  The 
sole diagnosis was residuals of fracture and repair of the 
humerus and radius of the right arm.

During the VA hand, thumb, and fingers examination, which was 
conducted that same day, the veteran complained of suffering 
from numbness and loss of strength in his right hand, and 
reported that he tended to drop things, such as water 
glasses.  The examination disclosed that the motion of his 
right hand was slow and weak and that he had minor scars on 
the dorsum of that hand.  The veteran was able to touch his 
fingers to his thumb, but motor activity was slow and 
irregular; the veteran was not able to touch the fold in the 
palm.  Dexterity and strength were poor.  X-ray study of the 
right hand showed deformities in the 3rd and 4th proximal 
phalanges and possible minimal deformity in the 5th proximal 
phalanx, likely due to remote trauma.  Numbness of the right 
hand was also indicated.  The diagnosis was residuals of cuts 
on the hand and wrist.  

A letter from the Vocational Rehabilitation Coordinator, 
Commonwealth Medical Institute, dated in August 1995, 
reflects that the veteran was unemployable due to multiple 
disabilities, including limitation of flexion in the right 
hand.  

A letter from the Medical Director of the Commonwealth 
Medical Institute, dated in December 1996 states that the 
veteran had a 25 percent loss of use of the right hand due to 
numbness and pain.  

A copy of a private EMG study that was conducted in February 
1989 by A. Kumar, M.D., and filed at the RO in January 1997, 
shows that the veteran had very mild, bilateral symmetrical, 
ulnar neuropathy involving sensory component only with no 
evidence of underlying peripheral neuropathy.  The examiner 
indicated that with bilateral ulnar neuropathy and unilateral 
symptoms, it was his opinion that ulnar neuropathy was not 
the etiology of the veteran's symptoms but might indicate 
early peripheral neuropathy.  

A second EMG report by Dr. Kumar, dated in November 1994, 
reflects that the only electrical abnormality revealed was 
bilateral mild ulnar neuropathy, left more than right 
(although the veteran had symptoms only on the right), with 
site of lesion across the elbow.  The veteran exhibited 
marked subjective loss of recruitment in all muscles of the 
right upper extremity, but there was no evidence of atrophy 
of the thenar or hypothenar muscles, which would be expected 
if the veteran had weakness and an inability to use the right 
hand for 20 years.  Dr. Kumar indicated that the veteran's 
mild ulnar neuropathy was not significant enough to explain 
the weakness in his right upper extremity.  He opined that 
the veteran either had an upper motor neuron lesion (of which 
there were no clinical signs) or that there was a functional 
overlay.  There was no significant lower motor neuron problem 
to explain the complaint of weakness in the right upper 
extremity for 20 years.  

Copies of records from the Social Security Administration 
(SSA) received in July 1997 show that the veteran was granted 
disability benefits due to mental retardation and fracture of 
the upper limb.  In a statement received in April 1996, the 
veteran indicated that he was no longer receiving SSA 
benefits; instead, he reported that he was now receiving a 
Civil Service Annuity due to disability.  

In October 1998, the veteran was afforded a formal fee-basis 
VA examination.  The examiner indicated that the entire 
claims folder had been reviewed in conjunction with the 
examination.  The examiner stated that although the veteran 
reported that he had torn tendons in his right hand during 
service, the service medical records reflect that the injury 
involved superficial lacerations with no tendon or 
neurovascular damage.  The veteran's current complaints 
included chronic pain in his hands and fingers with swelling, 
warmth, cold, and an inability to grasp or hold on to 
objects.  The veteran reported that he was right handed, but 
that he used his left hand to eat, write, etc., and used his 
right hand as a helper.  The veteran reported that he did not 
have any flare-ups because he suffered from constant 
numbness.  On examination, active/passive motion in degrees 
at the distal interphalangeal (DIP), metacarpophalangeal 
(MP), and proximal interphalangeal (PIP) joints were as 
follows:  
				DIP			PIP			MP
Thumb 			70/70			N/A			40/55
Index finger			50/65			105/115	
	80/95
Middle finger			50/58			92/98		
	76/80
Ring finger			56/58			114/114	
	84/90
Little finger			66/76			102/102	
	90/94

The veteran had multiple scars throughout his hand and 
forearm.  There were five to six small scars on the dorsum of 
the right hand that were approximately 1 centimeter maximum 
in length, and upon examination, were not painful.  The 
veteran had a subjective 50 percent decrease in sensation on 
the dorsum of his right hand from his mid hand distal, 
including all fingers but not the thumb, which was consistent 
with other the findings of other documentation in the record.  
The examiner noted that, on testing, the veteran had a pinch 
grip of a half-pound and a grip strength of zero on the 
right.  The examiner reported, however, that this was 
inconsistent with his assessment of the veteran's strength 
when shook his hand earlier in the examination.  He further 
stated that the veteran did not have flare-ups, so there was 
no additional loss of motion or joint function due to flare-
ups.  The examiner also noted that a previous EMG did not 
show any abnormalities of significance.  

The examiner concluded that the veteran's sensory impairment 
in the right hand was probably caused by the injury in 
service, and that it resulted in superficial nerve 
involvement from nerve endings rather than any specific 
peripheral named nerve.  He noted that the scars on the right 
hand were nontender and did not interfere with function of 
the hand.  There was not any intra-articular involvement 
since there was no fracture of the fingers in service.  The 
examiner commented that the deformity of the fingers shown on 
VA x-ray examination in 1995 was not attributable to the 
sensory changes from the superficial lacerations.  The 
veteran had good range of motion of the digits of the right 
hand, and there was no evidence of any fine motor deficits.  
He also noted that the veteran's pinch and grip tests were 
very inconsistent with other physical findings.  Further, the 
examiner indicated that there was no excessive fatigability 
or incoordination, and that any the veteran may have was not 
attributable to the superficial lacerations and superficial 
nerve deficits that the veteran claims.  The examiner opined 
that pain would not limit the veteran's ability during flare-
ups because his sensory loss was stable and had been for the 
past 25 years, and commented was not likely to change with 
time.  With no visible atrophy and the inconsistencies in his 
examination, the only finding referable to the hand injury in 
service was that of superficial lacerations with superficial 
sensory nerve involvement.  

In an April 1999 rating decision, the RO granted service 
connection for superficial sensory nerve involvement of the 
dorsum of the right hand and assigned a noncompensable 
evaluation under Diagnostic Code 8612, effective February 3, 
1992.

Thereafter, based on the above evidence, in October 1999, the 
Board denied the veteran's claim of entitlement to a 
compensable evaluation for his right hand scar condition; 
because of a procedural determination, the Board did not 
address the veteran's right hand neurological disability 
condition.  In a December 2000 order, however, the Court 
granted the parties' joint motion, which vacated the October 
1999 decision.  In granting the motion, the Court remanded 
the case for compliance with the terms of the joint motion; 
in the joint motion, the parties cited the Board's failure to 
provide a statement of reasons or bases setting forth the 
Board's explanation for why it had not assumed jurisdiction 
of the April 1999 rating decision.  

In compliance with the Court's remand, when this case was 
again before the Board in August 2001, the Board determined 
that when the veteran filed the claim for an increased rating 
for his service connected scar of the dorsum of the right 
hand and fingers, the claim included the sub-issue of whether 
the  disability resulted in neurological involvement.  The 
Board further found that in the April 1993 rating decision, 
the RO took action on the increased rating claim, but failed 
to address the intertwined issue regarding the neurological 
involvement, and that the RO's failure to address the issue 
pertaining to whether any neurological involvement was a 
manifestation of the service-connected superficial laceration 
of the dorsum of the right hand and fingers did not negate 
the veteran's timely perfection of an appeal of the RO's 
inaction.  In that same decision, the Board remanded that 
aspect of the veteran's claim, together with his appeal of 
the noncompensable evaluation assigned for his right hand 
scar condition.

In the remand, the Board instructed the RO to notify the 
veteran of the VCAA and its impact on his claims, to 
associate any outstanding records with the claims folder, and 
to afford the veteran a contemporaneous and thorough VA 
examination to determine the nature, extent and severity of 
his right hand neurological disability and right hand scar 
condition.

In compliance with the Board's remand instructions, the RO 
associated records of the veteran's VA outpatient care, dated 
from August 2001 to June 2002.  These records show that the 
veteran received treatment for complaints of right arm and 
forearm problems, but not for his right hand.

In further compliance with the Board's directions, in 
November 2002, the veteran was afforded a formal VA 
peripheral nerves examination.  At the outset of the report, 
the examiner indicated that the veteran's two-volume claims 
folder had been reviewed, and observed that the veteran was 
right-hand dominant.  The examiner discussed in detail the 
history of the veteran's right hand neurological and scar 
conditions.  In addition, he noted the veteran's right hand 
complaints, which included constant pain; markedly diminished 
grip strength, including an inability to hold or grip 
objects; and an inability to pronate or supinate his hand.

The examination revealed that the veteran's grip strength was 
markedly diminished and that the sensation was also "pretty 
much lost" on the top of his right hand.  He had multiple 
small lacerations on the dorsum of his right hand in various 
patterns, the "most obvious of which" were approximately 2 
to 3 centimeters in size.  There was no overlying ulceration 
and the venous pattern was "pretty much normal."  The 
veteran's ability to make a fist and to flex and extend his 
wrist revealed that he was only able to accomplish these 
movements to a limited degree; dorsiflexion of the right 
wrist was limited to 30 degrees, and ulnar and radial 
deviation was limited to approximately 10 degrees in each 
direction.  The examiner reported that the veteran's entire 
hand was numb to light touch, and his vascular pattern and 
capillary refill were normal and present.

X-rays disclosed no significant abnormalities except for an 
old residual fracture of the proximal phalanges of his right 
hand.  Further, in response to the Board's remand inquiries, 
the examiner stated that the veteran had at least four to 
five lacerations on the dorsum of his right hand measuring 2 
to 3 centimeters in size.  The physician added that there was 
also a scar on the middle finger of the right hand that 
measured 2.5 centimeters in size.  The examiner reported that 
none of the scars had any evidence of ulceration 
"whatsoever," and that they were nontender to the touch, 
with no evidence of pain or tenderness.  In addition, none 
was adherent to any underlying tissue and none was poorly 
nourished.  Further, the physician indicated that the scars 
did not limit the range of motion of either the veteran's 
right wrist or the fingers of his right hand.  The examiner 
also reported that the veteran had a widespread decrease in 
sensation on the top of his right hand that fit no particular 
pattern, but might be related to peripheral ulnar nerve 
neuropathy.

Based on the above evidence, in a March 2003 rating decision, 
the RO increased the evaluation of the veteran's right hand 
neurological disability to 40 percent under Diagnostic Code 
8612, effective February 3, 1992.  In assigning this 
evaluation, the RO explained that it had resolved reasonable 
doubt in the veteran's favor and had concluded that the 
disability was manifested by moderate, rather than mild 
impairment, and thus a 40 percent rather than a 20 percent 
rating was appropriate.  The RO further determined that a 
higher rating of 50 percent was not warranted because the 
evidence was against a finding that the condition resulted in 
severe incomplete paralysis.  The RO also concluded that the 
evidence did not show that the veteran's right hand scar 
condition warranted a compensation rating and thus confirmed 
and continued its denial of that aspect of his appeal.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Where the 
Rating Schedule does not provide a non-compensable evaluation 
for a particular disability, such an evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Further, for rating purposes, a distinction is made between 
major (dominant) and minor musculoskeletal groups.  During 
the course of this appeal, the criteria provisions for 
assessing hand dominance were revised.  See 62 Fed. Reg. 
30239 (1997).  At the time the veteran filed this increased 
rating claim in February 1992, the regulation required that 
left handedness be confirmed by the evidence of others or by 
proper tests, and that the handwriting before and after the 
injury might be considered as convincing evidence.  38 C.F.R. 
§ 4.69 (1992).  In addition, only one hand was to be 
considered major.  Id.  The current regulation provides that 
handedness, for the purpose of a dominant rating, is 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (2002).  The regulation 
further states that only one hand shall be considered 
dominant, and in the case of an ambidextrous individual, the 
injured hand or most severely injured hand will be considered 
the dominant hand.  Id.  Here, as the service medical records 
and post-service medical records indicate that the veteran is 
right-hand dominant, his right hand is his major one for 
rating purposes.

A.  Right Hand Neurological Disability

The provisions of 38 C.F.R. § 4.120 (2002) provide, in 
pertinent part, that neurological conditions are ordinarily 
to be rated in proportion to the impairment of motor or 
sensory function.  Among other factors, complete or partial 
loss of use of one or more extremities is to be considered.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  38 
C.F.R. § 4.123 (2002).

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2002).

With peripheral nerve injuries, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion, or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The veteran's right hand neurological disability is currently 
rated as 40 percent disabling under Diagnostic Code 8612, 
disability of the lower radicular group (all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers).  Here, because the veteran's is right-
hand dominant, for ratings for the major hand, a 40 rating is 
warranted for moderate incomplete paralysis; severe 
incomplete paralysis warrants a 50 percent evaluation, and 
the maximum rating of 70 percent requires that the condition 
be manifested by complete paralysis.

Following a careful review of the medical and lay evidence, 
the Board finds that the preponderance of the evidence is 
against a finding of an evaluation in excess of 40 percent 
for the veteran's right hand neurological disability.  In 
reaching this conclusion, the Board notes that Dr. McCoy 
repeatedly reported that the veteran's neurological disorder 
was sensory only, and which he estimated was approximately 25 
percent disabling.  Dr. McCoy's assessment is consistent with 
that offered by the Medical Director of the Commonwealth 
Medical Institute in December 1996, who reported that the 
veteran had a 25 percent loss of use of the right hand due to 
numbness and pain.  Similarly, Dr. Kumar stated in his 
November 1994 report that the veteran had only mild 
neuropathy.  As such, pursuant 38 C.F.R. § 4.123, the maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, i.e. no more than the current 40 percent rating 
under Diagnostic Code 8612.  

This determination is also consistent with the findings and 
conclusions contained in the April 1995, October 1998, and 
November 2002 VA examination reports.  In this regard, the 
Board observes that the April 1995 examination reports show 
that he had weakness and numbness in his right hand.  The 
October 1998 VA examination report reflects that the veteran 
complained of having a 50 percent loss in his right hand 
sensation, which was consistent with the clinical findings.  
The physician noted that the veteran had sensory impairment 
due to superficial nerve involvement only, and the range of 
motion findings indicate that he did not have more than mild 
to moderate limitation of motion.  In fact, the examiner 
characterized the range of motion of the fingers of the 
veteran's right hand as good.  Moreover, the examiner 
indicated that the condition was not subject to flare-up, 
pointing out that it was chronic and consistent, and that 
there was no excessive fatigability or incoordination.

Further, in the November 2002 VA examination report, the 
examiner stated that the veteran's grip strength was markedly 
diminished, and that the sensation on the top of his right 
hand was "pretty much lost."  The veteran had some 
limitation in his ability to flex and extend his wrist as 
well as with the limitation of motion and numbness to light 
touch.  The examiner, however, stated that the neurological 
pathology continued to be sensory only, which again 
corresponds to an evaluation of no more than moderate 
incomplete paralysis, i.e., 40 percent, under Diagnostic Code 
8612.  See 38 C.F.R. § 4.123.

Finally, the Board notes that there are no other codes under 
which this condition could be rated that could yield an 
evaluation in excess of 40 percent because pursuant to 
Diagnostic Codes 8611, 8613, 8614, and 8615, the evaluation 
of moderate neuritis or moderate incomplete paralysis of the 
middle radicular group, all radicular groups, radial, median 
or ulnar nerves is not in excess of the current rating.

B.  Right Hand Scar Condition

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities, including scarring.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  In the March 2003 
rating decision, a copy of which was included in the 
supplemental statement of the case dated that same month, the 
RO considered the revised criteria, and accordingly, the 
Board will do likewise since there is no prejudice to the 
veteran.  

Following a careful review of the medical and lay evidence, 
the Board finds that the evidence is against a finding that 
the veteran's right hand scar condition.

The veteran's scars are rated as noncompensably percent 
disabling under Diagnostic Code 7804.  Under former 
Diagnostic Code 7804, an evaluation of 10 percent required 
that a superficial scar be tender and painful on objective 
demonstration.  Here, the evidence has consistently shown 
that the veteran's scars are neither tender nor painful.  
Indeed, the November 2002 VA examination report states that 
none of the scars was tender and that there was no evidence 
of pain or tenderness.  As such, a compensable rating under 
this former regulation is not warranted.  

In addition, former Diagnostic Code 7805 provided that the 
disability was to be rated based upon the limitation of 
function of the part affected.  Because the medical evidence 
has consistently shown that the scars do not affect the 
functioning of the right hand, a compensable rating under 
this code is not warranted.  Indeed, the physician who 
conducted the November 2002 VA examination report indicated 
that the scars did not limit the range of motion of either 
the veteran's right wrist or the fingers of his right hand.

Pursuant to the revised criteria, evaluating the veteran's 
scars under Diagnostic Codes 7804 is likewise does not yield 
a compensable rating because, as discussed above, the medical 
evidence shows they are neither tender nor painful.  Further, 
a compensable rating under Diagnostic Code 7805 is not 
warranted because as discussed above the scars have 
repeatedly been shown to result in no limitation of motion of 
the right hand.  

The veteran's scars could also be evaluated under revised 
Diagnostic Code 7802; however, that code requires that for 
scars other than on the head, face, or neck, that are 
superficial and that do not cause limited motion, a 10 
percent rating is warranted only if they measure an area or 
areas of 144 square inches (929 sq. cm.).  Here, the 
veteran's scars do not even approach satisfying this criteria 
as they measure between 1 and 3 centimeters.  Further, 
because the scars are not unstable, evaluation under new 
Diagnostic Code 7803 is not appropriate.  Finally, because 
the scars are superficial, a higher rating under Diagnostic 
Code 7801 is not appropriate.

C.  Conclusion

The above determination is based on application of pertinent 
provisions of the Rating Schedule.  There is no showing that 
either his right hand neurological disability or his right 
hand scar condition reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluation than that assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321.  There is also no showing that the 
veteran's right hand neurological disability or right hand 
scar condition has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), or that the conditions have necessitated any 
inpatient care.  Further, neither condition has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 at 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for right hand neurological disability is 
denied.

An increased rating for right hand scar condition is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

